Citation Nr: 1438154	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-44 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a rectal disability claimed as hemorrhoids.


REPRESENTATION

Appellant represented by:	 Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983 and from October 1986 to March 1988.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


The Veteran provided testimony at hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of this hearing is of record.

In December 2011, the Board issued a decision that denied the claim of entitlement to service connection for a rectal disability claimed as hemorrhoids.  

 Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing.  Therefore, the Board vacated the December 2011 decision in June 2014.

For the reasons stated below, the appeal is REMANDED to Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, pursuant to the settlement agreement noted above, the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2010 hearing.  The record reflects the Veteran responded in October 2013 that he wished to have the prior decision vacated and a new decision issued after a new hearing was conducted.  He also indicated he wanted an in-person Board hearing at the local RO (i.e., a Travel Board hearing).  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Consequently, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


